Tanner v Heffernan Ins. Brokers, Inc. (2021 NY Slip Op 02670)





Tanner v Heffernan Ins. Brokers, Inc.


2021 NY Slip Op 02670


Decided on April 30, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 30, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND DEJOSEPH, JJ.


445 CA 20-00885

[*1]CRISTINA TANNER, INDIVIDUALLY AND AS LEGAL GUARDIAN OF JASON TANNER, AND AS ASSIGNEE OF RISEN FOODS, LLC, PLAINTIFF-RESPONDENT,
vHEFFERNAN INSURANCE BROKERS, INC., DANA SCHILLER, DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. 


LEWIS BRISBOIS BISGAARD & SMITH LLP, NEW YORK CITY (PETER T. SHAPIRO OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BARTH SULLIVAN BEHR, LLP, BUFFALO (JOHN R. CONDREN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Oneida County (Erin P. Gall, J.), entered January 24, 2020. The order denied the motion of defendants Heffernan Insurance Brokers, Inc., and Dana Schiller to dismiss the second amended complaint against them. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on February 26, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: April 30, 2021
Mark W. Bennett
Clerk of the Court